_ rowan sam

An unpub|ish“ad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

BANK OF AMERICA, N.A., A No. 64853
NATIONAL BANKING ASSOCIATION,

$§pellant, § § L E w

TOWN CENTER DRIVE AND 215, LLC, SEP 1 8 mm
A NEVADA LIMITED LIABILITY

COMPANY, mix l . LWDEMAN
Respondent. at; 

DEPUTV CLERK

ORDER DISMISSING APPEAL

Pursuant to the agreement of the parties, this appeal is
dismissed The parties shall bear their own costs and attorney fees.
NRAP 42(b).

It is so ORDERED.

CLER.K OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: QIM\§»§ ll §MMH@

cc: Hon. Kathleen E. Delaney, District Judge
Snell & Wilmer, LLP/Las Vegas
Black & LoBello
Eighth District Court Clerk

Suvneme count
or
NEvAnA

CLEF{K’S ORDER

/4 -!)CQ‘L?